Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Applicant’s arguments, and amendments filed on September 29, 2022, in which claims 1-3 have been amended 1-12 are currently pending
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2 and 8-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 of prior U.S. Patent No. 10,966,174. This is a statutory double patenting rejection. (see claims comparison below).
Application
US Pat. No. 10,966,174
2. Circuitry for transmitting data to and receiving data from a mobile device on a communications network, the circuitry comprising: transmitter circuitry configured to transmit the data to the mobile device, and controller circuitry configured to control the transmitter circuitry to transmit a first position reference signal in a first subframe and a second position reference signal in a second subframe, wherein the second position reference signal is a time adjusted version of the first position reference signal, the amount of time adjustment being determined by dividing the sample time at which the mobile device samples the position reference signal a number of time adjustments to be made plus one.
1. Infrastructure equipment for transmitting data to and receiving data from a mobile device on a communications network, comprising: transmitter circuitry configured to transmit the data to the mobile device; and controller circuitry configured to control the transmitter circuitry to transmit a first position reference signal in a first subframe and a second position reference signal in a second subframe, wherein the second position reference signal is a time adjusted version of the first position reference signal, the amount of time adjustment being determined by dividing the sample time at which the mobile device samples the position reference signal a number of time adjustments to be made plus one.
 8. Circuitry according to claim 2, comprising receiver circuitry configured to receive data from the mobile device, and the controller is configured to control the receiver circuitry to receive capability signalling indicating the sample time from the mobile device.
 2. Infrastructure equipment according to claim 1, comprising receiver circuitry configured to receive data from the mobile device, and the controller is configured to control the receiver circuitry to receive capability signalling indicating the sample time from the mobile device.
9. Circuitry according to claim 2, wherein the controller circuitry is configured to control the transmitter circuitry to frequency hop the first and second position reference signal.
3. Infrastructure equipment according to claim 1, wherein the controller circuitry is configured to control the transmitter circuitry to frequency hop the first and second position reference signal.
10. Circuitry according to claim 2, wherein the controller circuitry is configured to control the transmitter circuitry to transmit a plurality of further position reference signals, the time adjustment between each of the position reference signals being determined by the sample time and the number of position reference signals.
4. Infrastructure equipment according to claim 1, wherein the controller circuitry is configured to control the transmitter circuitry to transmit a plurality of further position reference signals, the time adjustment between each of the position reference signals being determined by the sample time and the number of position reference signals.
11. Circuitry according to claim 10, wherein the controller circuitry is configured such that the number of further position reference signals is dependent upon channel conditions to the mobile device.
5. Infrastructure equipment according to claim 4, wherein the controller circuitry is configured such that the number of further position reference signals is dependent upon channel conditions to the mobile device.
6. Circuitry according to claim 10, wherein the controller circuitry is configured such that the number of further position reference signals is dependent upon the speed of the mobile device.
6. Infrastructure equipment according to claim 4, wherein the controller circuitry is configured such that the number of further position reference signals is dependent upon the speed of the mobile device.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 of U.S. Patent No. 10,966,174 in view of (US 2018/0020423) in view of Andgart and Behravan et al. (US 2014/0092791) further in view of Choi (US 2013/0238232). 
Regarding claims 1-2, Current application disclose A mobile device for transmitting data to and receiving data from infrastructure equipment including transmitter circuitry configured to transmit the data to the mobile device; and controller circuitry configured to control the transmitter circuitry to transmit a first position reference signal in a first subframe and a second position reference signal in a second subframe, wherein the second position reference signal is a time adjusted version of the first position reference signal, the amount of time adjustment being determined by the sample time at which the mobile device samples the position reference signal (corresponding to: 1. (Previously Presented) Infrastructure equipment for transmitting data to and receiving data from a mobile device on a communications network, the infrastructure equipment comprising: transmitter circuitry configured to transmit the data to the mobile device; and controller circuitry configured to control the transmitter circuitry to transmit a first position reference signal in a first subframe and a second position reference signal in a second subframe, wherein the second position reference signal is a time adjusted version of the first position reference signal, the amount of time adjustment being determined by dividing the sample time at which the mobile device samples the position reference signal a number of time adjustments to be made plus one).
Current Application fails to disclose the mobile device comprising: receiver circuitry configured to receive data from the infrastructure equipment; and controller circuitry configured to: control the receiver circuitry to receive the first position reference signal in the first subframe and the second position reference signal in the second subframe; sample the channel impulse response of the first position reference signal and the channel impulse response of the second position reference signal at the sampling rate; combine the sampled channel impulse response of the first position reference signal and the sampled channel impulse response of the second position reference signal to form a combined signal; and determine a time of provision of the combined signal based on the combination of the sampled channel impulse response of the first position reference signal and the sampled channel impulse response of the second position reference signal.
However, the preceding limitations are known in the art of communications. However, the preceding limitation is known in the art of communications. Andgart teaches the detection circuit 104 may optionally filter the channel impulse response for the timing hypothesis h by combining the channel impulse response for hypotheses h with neighboring hypotheses h+1 and h-1 to obtain a filtered channel impulse response (block 78). When adding neighbor hypotheses together, the spacing between hypotheses should be taken into account so that peaks will be time aligned. After the channel impulse response is computed, the channel estimate buffer is reset (block 80)... At the end of the search process, the sample buffer contains cumulative power estimates corresponding to each sample in the channel impulse response [0028]. Andgart further teaches the detector 106 searches for peaks in the sample buffer (block92) and finds the "best" peaks (block 94). In this context, "best" means the peak with the maximum power. It is presumed that the peaks with the maximum power correspond to the position reference signals ([0029], [0033]-[0035]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Andgart within the system of Wang in order to compute the timing of the best peak and report the peak/timing estimate to the scheduler.
With respect to claims 3-7, in combination with the US patent recited above. The claims are rejected for reasons recited above. 
US pat. claim 2 contains the limitations of claim 8. 
US Pat. claim 3 contains the limitations of claim 9.
US Pat. claim 4 contains the limitations of claim 10.
US Pat. claim 5 contains the limitations of claim 11.
US Pat. claim 6 contains the limitations of claim 12.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN A GELIN/Primary Examiner, Art Unit 2643